Citation Nr: 0528068	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence have been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral chondromalacia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran had active military service from September 1976 
to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran withdrew the issue of entitlement to service 
connection for a psychiatric disability claimed as a nervous 
disorder condition to include anxiety and schizophrenia.


FINDINGS OF FACT

1.  A claim for service connection for left and right knee 
conditions was denied by a March 1980 rating decision that 
was not appealed.

2.  Evidence submitted subsequent to the March 1980 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral chondromalacia.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision which denied a claim for 
service connection for bilateral chondromalacia is final.  38 
U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979).

2.  New and material evidence have not been submitted, and 
the claim of entitlement to service connection for bilateral 
chondromalacia is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the April 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send 
information describing additional evidence or the evidence 
itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
April 2002 notice letter, which preceded the May 2002 rating 
action letter, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, as well as treatment records from the state 
department of corrections.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran's application to reopen his claim of service 
connection for bilateral patellae chondromalacia was received 
in December 2001.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed his 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a May 2002 rating action letter, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for left and right knee conditions because 
the veteran had not submitted new and material evidence.

At the time of the March 1980 decision, the evidence of 
record included the veteran's service medical records, DD 
Form 214, and the veteran's December 1979 Claim for 
Compensation.  

The veteran's service medical records included a January 1976 
Report of Medical Examination at entrance which indicated the 
veteran's lower extremities were normal; a January 1976 
Report of Medical History in which the veteran denied a 
history of a "trick" or locked knee; a November 1976 clinic 
record which indicated the veteran presented with complaint 
of pain in left knee for one week from running and no history 
of knee pain; a February 3, 1977 clinic record which 
indicated that the veteran presented with complaint of a knee 
problem for three months and that he noticed it while playing 
basketball after boot camp; a February 17, 1977 clinic record 
which indicated that the veteran presented with complaints of 
his knee hurting before coming into service and that the 
veteran wanted to get out of the service; and a February 17, 
1977 consultation sheet which noted a long history of 
bilateral knee pain, that in high school the veteran was 
unable to compete in sports due to knee pain, and that the 
veteran barely made it through boot camp with pain in knees.   

Of prominent importance is a Medical Board Report (MBR) which 
documents a history of bilateral subpatellar knee pain prior 
to the veteran's enlistment, several episodes of bilateral 
knee effusions with locking and giving way of the left knee, 
and no evidence of a significant injury to either knee during 
service.  The MBR noted a diagnosis of chondromalacia, 
patellae, bilateral, symptomatic, moderate, etiology unknown, 
EPTE, NSA, CD, #7297.  The MBR gave an opinion that the 
veteran was unfit for full duty, and that his physical 
disability was neither incurred in, nor aggravated by, a 
period of active military service.  The MBR noted that the 
veteran had been informed of the contents of the Board's 
report and did not desire to submit a statement in rebuttal.  
In addition, in April 1977, the veteran voluntarily waived 
his rights to a hearing before a Physical Evaluation Board.  
The Certificate, signed by the veteran, acknowledged that it 
had been fully explained to him that the Medical Board found 
him to be unfit for further naval service by reason of 
Chondromalacia, patellae, bilateral, symptomatic, moderate, 
etiology unknown, a physical disability which existed prior 
to enlistment and which had not been aggravated by service.

Based on the grounds stated for the denial in the March 1980 
rating decision, new and material evidence would consist of 
medical evidence supporting the veteran's contention that his 
bilateral knee disability underwent an increase in severity 
during service.

The evidence submitted by the veteran since the March 1980 
rating decision consists of numerous statements of the 
veteran including testimony given at the July 2005 Board 
hearing as well as VA and private treatment records 
documenting treatment for knee pain including an October 1985 
report by Dr. TME which noted that there was no evidence of 
impaired movement from the left knee and that the veteran's 
gait was entirely normal; a July 1985 radiology report which 
indicated an essentially normal left knee; a January 1999 
medical certificate which diagnosed bursitis; a March 2000 
progress note which indicated left knee arthropathy; a June 
2000 progress note which indicated that x-ray of the left 
knee was within normal limits; an August 2000 MRI report 
which indicated mucinous degenerative changes of the 
posterior horn of the medial meniscus, a small effusion, and 
a contusion of the anterior cruciate ligament; a September 
2000 progress note which diagnosed degenerative joint disease 
of the left knee; an October 2000 x-ray report which 
indicated negative left knee; an October 2000 Internal 
Medicine Consultative Examination for the Bureau of 
Disability Determination Services which diagnosed a history 
of chondromalacia with past history of inflammation of 
bilateral knees, left worse than right; and a November 2000 
diagnosis of other internal derangement of knee.

The record clearly shows that the veteran's initial claim was 
denied on the basis that his bilateral knee condition 
preexisted service and that his active service did not 
aggravate it.  That determination has become final.  The 
veteran contends that his knee condition was aggravated by 
service.  This contention is contradicted by the Medical 
Board Report which documented an opinion that the veteran's 
physical disability was neither incurred in, nor aggravated 
by, a period of active military service.  The veteran has 
submitted no evidence that suggests that there was 
aggravation of the pre-service bilateral patellae 
chondromalacia.  Thus new and material evidence has not been 
received and the claim is not reopened.

  
ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for bilateral 
chondromalacia is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


